HENRIOD, Chief Justice:
Appeal from a conviction at a jury trial for unlawfully distributing a controlled substance.1
The only point on appeal is that the court erred in not granting a new trial based on an affidavit of defendant that one of the jurors previously had been his supervisor on a job,—which fact, if true, was not revealed to anyone until after trial. Defendant’s gesture to invite error was too little and too late, under the record here, according to familar rules, and is without merit.
ELLETT, CROCKETT and TUCK-ETT, JJ., concur.
MAUGHAN, J., concurs in the result.

. Title 58-37-8(1) (a) (ii), Utah Code Annotated 1953.